Citation Nr: 1000102	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-00 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic upper 
thoracic pain with myofascial trigger points in the 
parathoracic muscles at levels T4-T6 (chronic upper thoracic 
pain).  

2.  Entitlement to service connection for chronic bronchitis 
and asthma, claimed as a respiratory condition.

3.  Entitlement to service connection for a bilateral knee 
condition.

4.  Entitlement to service connection for a right wrist 
condition, including as secondary to service-connected 
chronic cysts.

5.  Entitlement to service connection for bilateral hearing 
loss.  

6.  Entitlement to service connection for stuttering.

7.  Entitlement to an initial disability rating greater than 
30 percent for a forehead scar.  

8.  Entitlement to an initial compensable rating for chronic 
cysts.  

9.  Entitlement to an initial disability rating greater than 
10 percent for residuals of pneumothorax.  

10.  Entitlement to an effective date earlier than February 
23, 2006 for a grant of service connection for pneumothorax 
residuals, migraines, and chronic cysts.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1991 to January 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

The issues of entitlement to service connection for chronic 
thoracic pain, bronchitis, asthma, right wrist disability, 
and for stuttering, and entitlement to higher initial ratings 
for a forehead scar and for chronic cysts are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran currently is not shown to have a bilateral 
knee disability attributable to active service.

3.  The Veteran currently is not shown to have bilateral 
hearing loss attributable to active service.  

4.  The Veteran's pulmonary function tests revealed, at 
worst, FEV-1/FVC of 70  percent pre-bronchodilator and 72 
percent post-bronchodilator.  

5.  The Veteran filed his claim for service connection for 
migraines, chronic cysts, and pneumothorax residuals on 
February 23, 2006.  There is no prior informal claim of 
service connection for these disabilities.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in active 
service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 
3.310(a) (2009).

2.  Bilateral hearing loss was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1111, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2009).

3.  The criteria for an initial rating greater than 10 
percent for residuals of pneumothorax have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.97, Diagnostic Code (DC) 6843 (2009).

4.  The criteria for assignment of an effective date earlier 
than February 23. 2006, for the grant of service connection 
for migraines, chronic cysts, and pneumothorax residuals have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.400, 3.155 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in March 2006 and March 2009, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claims for service connection 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the Veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2009.  

Although the Board acknowledges that the Veteran was not 
provided VCAA notice regarding his increased rating and 
earlier effective date claims, he is not prejudiced by the 
instant decision.  The Court has indicated that, in a claim 
for a higher initial evaluation, after the claim for service 
connection has been substantiated and allowed, as in this 
case, further notice is not required.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  Additionally, the Veteran was 
provided notice of disability ratings and effective dates in 
March 2009 pursuant to Dingess.  Finally, the Veteran has 
been represented by a Veterans' Service Organization in this 
appeal, and neither the Veteran nor his service 
representative has asserted defective VCAA notice and any 
prejudice therefrom.  As such, the Board finds that VA met 
its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (discussing the rule of prejudicial 
error).

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial March 2006 VCAA notice was issued 
prior to the currently appealed rating decision dated in 
September 2006.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of his disabilities, 
and by affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  

VA is not required to schedule the Veteran for a physical 
examination for his bilateral knee and bilateral hearing loss 
claims because the evidence does not meet the criteria set 
forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is no 
credible evidence of an event, injury, or disease in service 
upon which a current disability may be based.  In fact, the 
Veteran has no current diagnosis of a bilateral knee 
condition or bilateral hearing loss.  As such, the Board 
finds that remand is not required with respect to these 
claims.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the Veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

Service connection 

The Veteran seeks service connection for a right knee 
condition, a left knee condition, and bilateral hearing loss.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Arthritis and sensorineural hearing loss are considered 
chronic diseases under 38 C.F.R. § 3.309(a).  As such, 
service connection may be granted if the evidence shows that 
the diseases manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
38 C.F.R. § 3.307.  

Knee conditions

The Veteran seeks service connection for a bilateral knee 
condition.  

The Veteran's service treatment records (STRs) reflect 
treatment for complaints of right knee pain first in 
September 1991 and again in October 1991.  Following the 
1991 treatment and for the duration of the Veteran's active 
duty, he did not have any complaints of any additional right 
knee pain.  Further, there was no diagnosis of a right knee 
disability noted at the time of service separation.  The 
STRs reflect no treatment for a left knee disability.  The 
Veteran waived his discharge medical examination, but there 
are no service treatment records evidencing any chronic 
bilateral knee disability.  

The Veteran's post-service treatment records are devoid of 
any complaints or findings related to his bilateral knees.  
There is simply no clinical evidence of record noting any 
treatment for a current bilateral knee condition.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
bilateral knee condition.  There is no current diagnosis of a 
bilateral knee condition which could be attributed to active 
service.  Absent a disease or injury incurred during service 
or as a consequence of a service-connected disability, the 
basic compensation statutes cannot be satisfied.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001).  Also, in the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes 
that there was an acute instance of treatment for complaints 
of right knee pain in 1991.  There was no subsequent 
treatment for, or a finding of, a chronic right knee 
disability, however.  Absent evidence of a bilateral knee 
condition related to the Veteran's service or a finding of 
arthritis of the knees within one year of service separation, 
the Board finds that service connection for a bilateral knee 
condition must be denied on both a direct and presumptive 
service connection basis. 

Bilateral hearing loss 

The Veteran seeks service connection for bilateral hearing 
loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

During service, the Veteran underwent three audiograms and in 
the most severe of the three, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
00
05
10
LEFT
10
00
05
10
20

No speech discrimination scores were taken during this 
January 1992 audiogram.  The Veteran's hearing loss profile 
was assessed as being H1.  It was also noted that the Veteran 
was routinely exposed to hazardous noise.  

In a September 1996 audiogram, the Veteran's puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
05
05
05
LEFT
15
05
05
05
05

Again, no speech discrimination testing was performed, nor 
was there a separation medical examination that assessed 
hearing acuity.

The evidence of record is devoid of any post-service 
treatment for, or diagnoses of, any hearing-related problems.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
bilateral hearing loss.  The threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  There is no evidence of record to show any 
degree of hearing loss.  Moreover, the findings at the 
Veteran's audiology examinations do not meet the requirement 
of a hearing loss disability as defined by VA regulations.  
38 C.F.R. § 3.385.  Absent competent medical evidence 
reflecting a hearing loss disability linked to the Veteran's 
service, the Board finds that service connection for 
bilateral hearing loss must be denied on a direct service 
connection basis.  Further, as there is no evidence of record 
that the Veteran experienced bilateral hearing loss within a 
year of discharge from service, the Board finds that service 
connection also must be denied on a presumptive service 
connection basis.

Increased ratings

The Veteran contends that his service-connected residuals of 
pneumothorax are more severely disabling than currently 
evaluated.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 
Vet. App. 505 (2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.

Pneumothorax residuals

The Veteran seeks an initial rating in excess of 10 percent 
for service-connected pneumothorax residuals.  

The Veteran's pneumothorax residuals currently are rated as 
10 percent disabling under 38 C.F.R. § 4.97, DC 6843.  The 
General Rating Formula for Restrictive Lung Disease (DC's 
6840 through 6845) provides for a 100 percent evaluation for 
findings that show Forced Expiratory Volume (FEV-1) less than 
40 percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

A 60 percent evaluation is assigned for FEV-1 of 40- to 55- 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).

A 30 percent evaluation is assigned for FEV-1 of 56- to 70- 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted.

A 10 percent evaluation is assigned for FEV-1 of 71- to 80- 
percent predicted, or; FEV-1/FVC of 71 to 80 percent or; DLCO 
(SB) 66- to 80-percent predicted.  38 C.F.R. § 4.97, DC's 
6840-6845.

Post-bronchodilator studies are required when pulmonary 
function testing (PFT) are conducted for disability 
evaluation purposes, except when the results of pre-
bronchodilator PFTs are normal or when the examiner 
determines that post-bronchodilator studies should not be 
done and states the reasons why.  38 C.F.R. § 4.96.

At a June 2006 PFT, the Veteran's FEV-1/FVC was 73 percent 
pre-bronchodilator and 72 percent post-bronchodilator.  His 
FEV-1 was 103 percent predicted and his DLCO (SB) was 116 
percent predicted.  He was assessed as having a minimally 
obstructive airway defect.  He underwent a VA examination 
that same month and reported continued chest pain and 
difficulty breathing.  As such, he was awarded a 10 percent 
rating under the general rating formula for respiratory 
disorders.  

In his October 2008 VA examination, the Veteran again 
reported difficulty breathing and chest pain.  The examiner 
indicated that any pulmonary function abnormality was likely 
the result of his 20-pack year history of smoking.  His 
respiratory capacity was found to only be limited by pain and 
not by airflow as is measured at the PFT testing level.  PFTs 
revealed FEV-1 at 108 percent, FEV1/FVC at 70 percent pre-
bronchodilator and 72 percent post-bronchodilator, and DLCO 
(SB) at 106 percent.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial disability rating 
greater than 10 percent for residuals of pneumothorax.  A 10 
percent rating is the maximum rating for the residuals of his 
pneumothorax based upon this Veteran's symptomatology.  At 
worst, the Veteran's FEV-1/FVC is 72 percent post-
bronchodilator.  There is no evidence that his FEV-1 is 56 to 
70 percent predicted, that his FEV-1/FVC is 56 to 70 percent, 
or that his DLCO (SB) is 56 to 65 percent predicted.  As 
such, the Veteran is not entitled to a higher initial rating 
for his service-connected pneumothorax residuals.  

The Board also has considered whether to assign staged 
ratings pursuant to Hart but finds that, under the 
circumstances of this case, staged ratings are not 
appropriate.  

Extraschedular

The Veteran does not assert that he is totally unemployable 
because of his service-connected pneumothorax residuals 
alone.  Nor has he identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  Specifically, the Veteran has not 
required frequent periods of hospitalization for treatment of 
this service-connected disability.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. § 4.1 states, "Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Because there is no evidence of the Veteran requiring 
frequent periods of hospitalizations due to his pneumothorax 
residuals, the Board finds that the evaluations currently 
assigned adequately reflects the clinically established 
impairment experienced by the Veteran.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Consequently, the Board will not refer this 
claim to the Director of Compensation and Pension for 
extraschedular review.

Earlier effective date

The Veteran seeks an effective date of December 2005 for the 
grants of service connection for pneumothorax residuals, 
migraines, and chronic cysts.  He contends that he submitted 
an informal claim for benefits via fax on December 27, 2005.  
In his notice of disagreement, he indicated that he attached 
a copy of this fax receipt.  It appears as though is no fax 
receipt was attached to the notice of disagreement nor has 
one been associated with the Veteran's claims file.  There is 
no other record received prior to February 23, 2006, that 
could be interpreted as an informal claim for benefits.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.  

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
which may be interpreted as applications or claims-formal and 
informal-for benefits.  In particular, the VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant, his or her duly authorized representative, a  
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an effective date earlier 
than February 23, 2006, for the grants of service connection 
for migraines, chronic cysts, and pneumothorax residuals.  
Following a complete review of the record, there is no 
evidence of an informal claim of service connection for 
migraines, chronic cysts and pneumothorax residuals having 
been filed prior to February 23, 2006.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998) (concluding that the Board  must 
"review the claim, supporting documents, and oral testimony 
in a liberal manner to identify and adjudicate all reasonably 
raised claim").  There is no evidence of some other 
submission from the Veteran prior to February 23, 2006 that 
identified a sought benefit of service connection for these 
disabilities.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-
27 (Fed. Cir. 2006) (holding that plain language of 
regulations require claimant to have intent to file claim for 
VA benefits).  The Board acknowledges the Veteran's 
assertions that he submitted an informal claim in December 
2005 but there is no documentation of this claim in the 
claims file to support his contentions.  

	
ORDER

Entitlement to service connection for a bilateral knee 
condition is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to an initial disability rating greater than 10 
percent for pneumothorax residuals is denied.  

Entitlement to an effective date earlier than February 23, 
2006, for the grants of service connection for migraines, 
chronic cysts, and pneumothorax residuals is denied.  


REMAND

Upon review of the record, and in light of the VCAA, the 
Board finds that further evidentiary development is necessary 
regarding the claims of service connection for chronic 
thoracic pain, bronchitis and asthma, right wrist disability, 
and the increased rating claims for chronic cysts and 
forehead scar.  

Service connection 

Chronic thoracic pain, asthma, bronchitis

The Veteran has a history of pneumothorax and he is service 
connected for its residuals.  STRs reflect multiple 
complaints of back and chest pain.  In December 1992, the 
Veteran had a motor vehicle accident and experienced a mild 
cervical strain.  There was no indication whether this 
impacted the thoracic spine.  A September 1995 STR indicated 
that the Veteran complained of headaches and neck pain 
secondary to an automobile accident.  He reported a dull pain 
between his scapula.  

A March 1997 STR notes the Veteran's reported history of 
experiencing whiplash three times prior and the physician 
indicated that his complaints were consistent with whiplash.  
There is also a June 1998 STR reflecting the Veteran's 
complaints of right-sided pain near the location of where the 
chest tube had been placed.  The Veteran complained of sharp 
shooting pain that goes from his chest and feels like a knot 
in his back.  The STRs, however, are devoid of any finding of 
chronic bronchitis or asthma.  

In an August 2003 private treatment record, the Veteran was 
diagnosed as having bronchitis and mild asthma.  There was no 
finding made as to the etiology of the claimed bronchitis and 
asthma.  

In the Veteran's June 2006 VA examination, he was diagnosed 
as having chronic upper thoracic pain with myofascial trigger 
points in the parathoracic muscles at levels T4-T6.  The 
examiner, however, was unable to determine the origin of this 
problem in relationship to the Veteran's history of 
pneumothorax or trauma without resort to speculation.  In the 
more general VA examination performed that same month, the 
Veteran was noted to have pleuritic-type pain in the 
posterior right thorax that is exacerbated by any increased 
breathing or coughing.  He advised that he was told he had a 
degree of bronchospasm and/or an asthmatic condition.  The 
Veteran was also found to have a pleural adhesion at the site 
of his chest tube placement.  The examiner diagnosed the 
Veteran as having dyspnea on exertion, etiology unclear.  The 
examiner further noted that the Veteran had a "significant 
amount of trauma" when the chest tube was inserted during 
service, but he indicated that there was "currently no 
evidence of physiologic complication from that event or 
procedure."  

In the Veteran's October 2008 VA examination, the Veteran 
reported continued pleuritic pain in the posterior right 
thorax that is seriously exacerbated by coughing or deep 
breathing.  The examiner indicated that the significant 
impact of his in-service treatment for pneumothorax was 
pleuritic pain due to scarring from the chest tube.  The 
examiner also indicated that any pulmonary function 
abnormality is likely the result of his 20-pack year history 
of smoking.  The Veteran reported experiencing three to four 
respiratory infections per winter.  

Although the Veteran underwent two VA examinations, the Board 
finds that another VA examination is necessary to address 
whether the Veteran's thoracic pain, bronchitis, and asthma 
were caused or aggravated by his service-connected 
pneumothorax residuals.  Also, there is some confusion as to 
whether the Veteran's chest-tube placement residuals were in 
any way related to his claimed thoracic pain.  Indeed the 
Veteran has diagnoses of thoracic pain, bronchitis and 
asthma, but there is no conclusive opinion regarding whether 
these were caused or aggravated by his service-connected 
pneumothorax.  The October 2008 VA examiner indicated that 
the Veteran's chest pain was likely a valid disorder "often 
a residual problem after chest tube placement," but he did 
not indicate whether this was the same as the diagnosed 
chronic upper thoracic pain with myofascial trigger points in 
the parathoracic muscles at levels T4-T6.  The examiner also 
opined that it is at least as likely as not that the Veteran 
experiences recurrent pleuritic pain in the posterior thorax 
with deep breathing and coughing; however, he did not 
indicate whether this is attributable to his history of 
pneumothorax.  He also did not indicate whether the Veteran's 
history of pneumothorax aggravated the claimed thoracic pain, 
bronchitis, and asthma.  As such, the Board finds that 
another VA examination should be scheduled to determine 
whether the Veteran's history of pneumothorax caused or 
aggravated the claimed chronic thoracic pain, bronchitis, 
and/or asthma.  

Stuttering

The Veteran contends that his preexisting stuttering worsened 
during service.  He only seeks service connection on an 
aggravation basis and has not contended that his stuttering 
was caused by service.  He underwent speech pathology 
sessions during service and was diagnosed as having moderate 
stuttering.  His enlistment medical examination made no 
reference to a preexisting stuttering condition, but the 
Veteran reported its onset as being at 2 years of age in a 
July 1995 treatment record.  

The Veteran contends that he currently experiencing a 
stuttering condition, and he is certainly competent to report 
those symptoms.  No VA examination, however, has addressed 
this issue.  The Veteran indeed sought treatment for his 
stuttering during service.  

Upon careful examination of the medical evidence of record, 
the Board finds that a remand is also necessary for a VA 
examination to be scheduled regarding his claims of 
entitlement to service connection for a stuttering disorder.  
There is some evidence that the Veteran may have had a pre-
service stuttering disorder that was not noted upon 
enlistment.  Additionally, there is evidence that the Veteran 
was treated for stuttering during service, and it was noted 
in his STRs that the Veteran reported having a stuttering 
disorder prior to service.  Thus, it is not entirely clear 
whether the Veteran had a stuttering disorder that existed 
prior to his service.  If the Veteran did not have a 
stuttering disorder that existed prior to his service, it is 
not clear whether the currently diagnosed stuttering disorder 
is related to the symptomatology and treatment shown in his 
STRs. 

Increased rating for chronic cysts and forehead scar, and 
service connection for a right wrist condition

The Veteran seeks a rating in excess of 30 percent for his 
service-connected forehead scar and an initial compensable 
rating for his chronic cysts.  The Board notes that the 
Veteran's forehead scar is attributable to his service-
connected chronic cysts and was separately rated in a 
December 2008 rating decision.  He was also awarded a 10 
percent rating for his thigh scar due to cyst removal in 
December 2006.  There is also evidence that the Veteran had 
other scarring caused by cysts-such as the scars from a 
right wrist ganglion cyst as noted above.  More recently, the 
Veteran was noted to have a cyst in his chin area and has a 
history of cysts around the ears.

The Veteran also seeks service connection for a right wrist 
condition that he attributes to his in-service ganglionectomy 
of the right dorsum wrist.  

STRs also reflect a May 1992 treatment for a complaint of 
right wrist pain.  The Veteran reported no pre-service trauma 
to the right wrist.  He was assessed as having a right wrist 
sprain.  As noted above, he was later treated for a right 
wrist ganglion cyst during service.  There are no post-
service treatment records reflecting complaints of a right 
wrist disability.  

During his June 2006 VA examination, the Veteran's right 
wrist ganglion cyst removal was noted.  The examiner 
diagnosed the Veteran as having status-post ganglion removal 
of the right wrist, "without consequence."  Following 
review of the Veteran's claims file, the examiner indicated 
that his ganglion cyst on the right wrist was unlikely 
related to the Veteran's dermal inclusion cysts such as the 
one removed from his right thigh.  In an addendum, the 
Veteran's right wrist cyst residuals were noted to include a 
2.5 cm X 1 mm pinkish scar vertically across the proximal 
aspect of the right index finger metacarpal.  The scar was 
noted to be slightly tender and was depressed 1.5 mm.  There 
was no ulceration or adherence of the scar and it was found 
to be minimally disfiguring.  The Veteran was noted to have 
sharp pain within the tissue under the scar when the wrist is 
extended and dull pain in that area when the wrist is flexed.  

The Board finds that in regards to the Veteran's service-
connected chronic cysts and his request for service 
connection for a right wrist disability, another VA 
examination would be helpful to properly rate this Veteran 
and determine whether he is entitled to service connection 
for a separate right wrist disability.  As noted above, the 
Veteran separately seeks service connection for a right wrist 
disability, but the Board notes that this could be the same 
disease process as his already service-connected chronic 
cysts.  Morever, the VA examinations regarding the skin 
disabilities do not indicate the Veteran's total number of 
scars due to his service-connected chronic cysts and the 
percentage of coverage on the Veteran's body (both exposed 
and unexposed surfaces).  Further, a VA examination is 
required for the Veteran's claim of service connection for a 
right wrist disability to determine whether it is of the same 
process as the cysts for which he is currently service 
connected.  The Board is aware that the June 2006 VA examiner 
did not attribute his right ganglion cyst removal to the cyst 
removal on his right thigh, but no opinion was given as to 
whether it was related to other cysts associated with his 
service-connected chronic cysts-such as his forehead cyst.  
Moreover, there is clearly evidence that the Veteran has a 
scar on the right wrist and there is a history of a ganglion 
cyst removal, but there is no opinion as to whether any right 
wrist disability is attributable to his in-service treatment 
for a ganglion cyst in that area.  As such, a VA examination 
should be scheduled to determine the nature, severity and 
etiology of his chronic cysts and right wrist disability.  
The examination should also include an opinion as to whether 
the Veteran's right wrist disability is directly related to 
service or to a service-connected disability.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any lung disorder and/or 
thoracic disability related to his 
service-connected pneumothorax residuals.  
The claims file must be provided for 
review.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that any currently 
diagnosed lung disorder and thoracic 
disability originated during the Veteran's 
active service.  The examiner also should 
provide an opinion as to whether any 
current chronic thoracic pain, bronchitis, 
and asthma were aggravated by service-
connected pneumothorax residuals.  A 
complete rational should be provided for 
any opinions.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why such an opinion cannot be 
provided.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any stuttering disorder that 
may be present.  The claims file must be 
provided for review.  The examiner is 
asked to review all pertinent records 
associated with the claims file, 
particularly the Veteran's service 
treatment records, and offer comments, 
clarification, and an opinion as to the 
following questions:

(i) Does the evidence of record clearly 
and unmistakably show that the Veteran had 
a stuttering disorder that existed prior 
to his entry to service?  Please explain 
what evidence supports you conclusion.

(a) If a stuttering disorder did exist 
prior to entry to service, did it increase 
in severity during service?

(b) If the stuttering disorder increased 
in severity during service, did the 
increase in severity represent a chronic 
worsening of the disorder or was the 
increase in severity the natural 
progression of the disorder?

(ii) If the examiner determines that a 
stuttering disorder did not exist prior to 
service, is any currently diagnosed 
stuttering disorder causally or 
etiologically related to the 
symptomatology shown in service treatment 
records?

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his chronic cysts and forehead 
scar and to determine whether his claimed 
right wrist condition is attributable to 
his service-connected chronic cysts or 
directly attributable to service.  The 
claims file must be provided for review.  
Appropriate testing should be performed to 
identify any associated objective symptoms 
of the claimed disabilities.  The examiner 
should render an opinion as to whether the 
Veteran's claimed right wrist disability 
is at least as likely as not (i.e., a 
50 percent or greater probability) related 
to his in-service ganglion cyst removal on 
the right wrist.  Then the examiner should 
assess whether any right wrist disability 
was caused by the same disease process as 
the Veteran's service-connected chronic 
cysts.  The examiner should note the 
current severity of the Veteran's chronic 
cysts and forehead scar disabilities, 
including the number, location, and sizes 
of the scars related to his chronic cysts.

4.  Thereafter, readjudicate the claims on 
appeal.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure an evidentiary defect 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


